DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the limitation “receiving before a puncture needle is punctured from a display apparatus” lacks meaning and clarity. It is not known what is meant by puncturing a puncture needle. It is understood that puncture needles perform an act of puncturing, not be punctured themselves. Furthermore, it is not clear if or how the cited limitation “is punctured” relates to the subsequently claimed “biological body is punctured”. The claim limitation appears to be unrelated and fails to further limit the claim.
Regarding claims 1 and 5, the limitation “the ultrasonic probe apparatus transmitting” lacks meaning and clarity. The method step in question claims “transmitting, by the processor, the position information and the angle information to the ultrasonic probe apparatus” (emphasis added). It is not known if Applicant intends to and fails to recite an additional step of “transmitting” by or from the 
Regarding claims 1 and 5, there is no step claimed for receiving the ultrasonic wave required to be able to acquire first image information and generate an ultrasonic image. Claims 1 and 5 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard et al. (US 2013/0102889 A1) in view of Brown et al. (US 2016/0199134 A1).

Regarding claim 2, Southard et al. (‘889) in view of Brown et al. (‘134) teach the ultrasonic probe control method according to claim 1, wherein the processor determines which of measurement modes has been selected on the touch panel, a first measurement mode for obtaining the first ultrasonic image in which the needle is focused on or a second measurement mode for obtaining a second ultrasonic 
Regarding claim 3, Southard et al. (‘889) in view of Brown et al. (‘134) teach the ultrasonic probe control method according to claim 1, wherein the processor acquires touch position information which indicates a position touched by a user on the touch panel displaying the first ultrasonic image (see Southard et al. [0038], [0058]; and Fig. 5), and wherein the processor superimposes, based on the touch position information, the position information, and the angle information, the puncture guide using the position as a start point or an end point on the first ultrasonic image and displays a result of the superimposing on the display apparatus (see Southard et al. [0029], [0058]; and Fig. 9A). 
Regarding claim 4, Southard et al. (‘889) in view of Brown et al. (‘134) teach the ultrasonic probe control method according to claim 1, wherein, when a user traces a line from a first position to a second position on the touch panel, the processor acquires the position information and the angle 
Regarding claim 5, Southard et al. (‘889) in view of Brown et al. (‘134) teach a non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a procedure comprising: acquiring position information which indicates whether a biological body is punctured from a first side of an ultrasonic probe apparatus or a second side opposite to the first side and angle information which indicates a puncture angle, the position information and the angle information being entered on a touch panel of a display apparatus (see Southard et al. [0028]; and Fig. 3); transmitting the position information and the angle information to the ultrasonic probe apparatus via a wireless communication circuit (see Southard et al. [0029], [0062], [0064]); acquiring, via the wireless communication circuit, first image information generated and transmitted by the ultrasonic probe apparatus based on a first reflected wave obtained by transmitting a first ultrasonic wave into the biological body from the ultrasonic probe apparatus at a first angle based on the position information and the angle information (see Southard et al. [0029], [0062], [0064]); and superimposing a puncture guide, which indicates a puncture path based on the position information and the angle information, on a first ultrasonic image of the biological body or a puncture needle based on the first image information and displaying a result of the superimposing on the display apparatus (see Southard et al. Fig. 9A).
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive: Applicant’s arguments are moot in view of the new 112(b) rejections. Furthermore, the newly added limitations are the basis for Applicant’s arguments and fail to connect to the claimed method, thus failing to further limit the method and overcome the art rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793